Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al. (US 2017/0188168 A1) in view of Stenberg et al. (US 2012/0257036 A1).
Claim 2. A computer-implemented (Lyren, ¶0315) method (Lyren, abstract, sound localizes to a sound localization point (SLP)) performed by a user wearable device (Lyren, ¶0176, electronic glasses) (Lyren, Fig. 20 and ¶0281, wearable electronic device 2008), the method comprising: detecting a direction of a gaze of a user based at least in part on monitoring user head motion (Lyren, ¶0176, track head movement and eye gaze. Voice/sound from SLP) (Lyren, ¶0233, source or SLP judged by gaze and head tracking); identifying (Lyren, ¶0098, taken an action when object is within the SLP), in an electronic data storage (Lyren, Fig. 20 and ¶0281, storage 2010), one or more available actions (Lyren, ¶0098) (Lyren, ¶0103, list of multiple actions) that correspond to an audio source in the direction of the gaze of the user; selecting a first action from one or more available actions based at least in part on the one or more available actions that correspond to the audio source in the direction of the gaze of the user (Lyren, ¶0103, raise a volume of the sound), wherein the first action comprises emphasizing a first sound (Lyren, ¶0103, raise a volume of the sound).
Lyren teaches the audio source is in the direction of the gaze of the user and raise a volume of the sound.
Lyren does not teach raise a volume from the audio source in the direction of the gaze of the user and deemphasizing a second sound associated with a second source different than the audio source, and the second audio source is in the direction different than the direction of the gaze of the user and execute a set of computer-readable instructions that correspond to the first action.
Stenberg teaches raise a volume from the audio source in the direction of the gaze of the user and deemphasizing a second sound associated with a second source different than the audio source, and the second audio source is in the direction different than the direction of the gaze of the user (Stenberg, Fig.3 and ¶0031) and execute a set of computer-readable instructions that correspond to the first action (Stenberg, Fig.2 and ¶0023). The motivation to combine Stenberg with Lyren is for providing an improved scheme for detecting sound from a certain direction or from certain directions (Stenberg, ¶0007).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to configure in where raise a volume from the audio source in the direction of the gaze of the user and deemphasizing a second sound associated with a second source different than the audio source, and the second audio source is in the direction different than the direction of the gaze of the user as taught by Stenberg in Lyren for an improved scheme for detecting sound from a certain direction or from certain directions.

Claims 3, 11 and 19, Lyren in view of Stenberg teaches wherein detecting the direction of the gaze of the user comprises: detecting the direction of the gaze of the user based at least in part on monitoring a position of an eye of the user (Lyren, ¶0175, eye gaze).
Claims 4, 12 and 20, wherein detecting the direction of the gaze of the user comprises: detecting the direction of the gaze of the user based at least in part on an image (Lyren, ¶0013) (Lyren, ¶0166-¶0171).
Claims 5, 13 and 21, Lyren in view of Stenberg teaches wherein selecting the first action from the one or more available actions comprises: selecting to adjust playback of audio, video, or both, based at least in part on the direction of the gaze of the user (Lyren, ¶0103, start/stop/mute playing of sound).
Claims 6 and 14, Lyren in view of Stenberg teaches wherein selecting the first action from the one or more available actions comprises: selecting to enable or disable a feature for an application during runtime of the application based at least in part on the direction of the gaze of the user (Lyren, ¶0103, end a computer program or process, start a computer program or process, provide a notification to a computer program).
Claims 7 and 15, Lyren in view of Stenberg teaches wherein selecting the first action from the one or more available actions comprises: selecting the first action from the one or more available actions based at least in part on a verbal command (Lyren, ¶0297, voice commands).
Claims 8 and 16, Lyren in view of Stenberg teaches further comprising: tracking the direction of the gaze of the user over time to generate an updated direction of the gaze of the user (Lyren, ¶0176, system adjust according to the SLPs, collect and update head and gaze tracking information).
Claims 9 and 17, Lyren in view of Stenberg teaches further comprising: identifying, in the electronic data storage, a second one or more available actions that corresponds to the updated direction of the gaze of the user; selecting a second action from one or more available actions based at least in part on the updated direction of the gaze of the user; and executing a second set of computer-readable instructions that correspond to the second action (Lyren, ¶0176, system tries to adjust or move SLPs; system them updated and recalibrate the gaze direction and head tracking information) (Lyren, ¶0103, actions includes adjust or alter a SLP).
Claim 10. A user wearable device, comprising: a sensor (Lyren, Fig.20, sensors 2080)(Lyren, ¶0263, sensor data 1865 (head movement/head tracking)) configured to detect a direction of a gaze of a user based at least in part on monitoring user head motion; and a digital signal processing unit configured to: identify, in an electronic data storage, one or more available actions that correspond to an audio source in the direction of the gaze of the user; select a first action from one or more available actions based at least in part on the one or more available actions that correspond to the audio source in the direction of the gaze of the user, wherein the first action comprises emphasizing a first sound from the audio source in the direction of the gaze of the user and deemphasizing a second sound associated with a second source different than the audio source, wherein the audio source is in the direction of the gaze of the user and the second audio source is in a direction different than the direction of the gaze of the user; and execute a set of computer-readable instructions that correspond to the first action (see rejection for claim 2).
Claim 18. A non-transitory machine-readable medium (Lyren, ¶0314) having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: detecting a direction of a gaze of a user based at least in part on monitoring user head motion; identifying, in an electronic data storage, one or more available actions that correspond to an audio source in the direction of the gaze of the user; selecting a first action from one or more available actions based at least in part on the one or more available actions that correspond to the audio source in the direction of the gaze of the user, wherein the first action comprises emphasizing a first sound from the audio source in the direction of the gaze of the user and deemphasizing a second sound associated with a second source different than the audio source, wherein the audio source is in the direction of the gaze of the user and the second audio source is in a direction different than the direction of the gaze of the user; and executing a set of computer-readable instructions that correspond to the first action (see rejection for claim 2).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 2 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 5, 2022
/SIMON KING/Primary Examiner, Art Unit 2653